OFFICIAL NOTICE FROM COURT OF CRIMINAL APPEALS OF TEXAS
                   POftioW2McA>"fr& STATION, AUSTIN, TEXAS 78711

             OFFICIA^US^JESS ~ «rs^c«s •€ —r
             STATE O^J^AS                   £?- Sb^iS| I fe^=—            —
                                                           SfeS'iS^ffiHBF.sE

             femalefrfr.                    go. smzmn 021M                                   ^yg^
 2/25/2015 PRIVATE USE *                    gg HeS?^ ^*tosa4-tt3W$2KeR
 BROWN, HIRAM                    Tr. Ct. MS. lfcoT&1#^ MAILEDFR0M ^PB*I56&14
 On this 'day, the Appellant's Pro Se petition for discretionary review has been
 refused.                                                                              al , A   L .. .
                                                                                      Abel Acosta, Clerk

                              HIRAM BROWN




                                   r^iuiui'TO SENDER.

H3B   77002:
                      illlM^ IP1 ^ll11*il*fl liif1**1*'*Jll1 illJ** irftlfIl*' Ji'J}' *i!l